DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on June 7, 2022. Claims 30 and 31 are canceled. Claims 1, 2, 10, 27, 32, 33, 49, 52, and 59 are currently amended. Claims 1-2, 4-5, 10, 15, 18, 19, 21, 23, 27, 32-34, 49, 52-53, 55, and 59-60 remain pending and are examined herein.

Response to Amendment
The rejection of Claim 27 under 35 U.S.C. 112(b) is withdrawn in view of amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed March 7, 2022 as applied to claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 32-34, 49, 52, 53, 55, 59, and 60. Applicant’s arguments filed on June 7, 2022 have been fully considered but they are not persuasive.

Claims 1, 2, 4, 5, 10, 15, 18, 19, 21, 23, 27, 32-34, 49, 52, 53, 55, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Amanullah (Journal of plant nutrition 33.1 (2009): 71-79., in view of “4 Series Sprayers” by John Deere (“Deere” hereinafter) published in May 2016, and further in view of Patent US 6198021 B1 issued to Lange, 2001. 
Claim 1 is drawn to a method of providing an agricultural composition to a corn field comprising applying said agricultural composition on said corn field from above using a ground-based agricultural vehicle comprising an applicator for applying said agricultural composition, wherein at least 50% of the corn plants of said corn field comprise a recombinant polynucleotide encoding an RNA molecule that suppresses expression of an endogenous GA20 oxidase gene, and have the corn plants of said corn field comprise an average height of less than or equal to 2.2 meters at V12 stage or later.
Regarding claim 1, Amanullah teaches a method of foliar application of fertilizer composition to corn plot, at different growth stages (i.e. applying an agricultural composition to a corn field comprising applying said agricultural composition on said corn field from above), such as at V12 stage and the plants having an average height of 166 cm (1.66 meters) (Table 2), i.e. wherein the corn plants of said corn field comprise an average height of less than 2.2 meters, and wherein at least 50% of said corn plants are at V12 stage or later.
Regarding claim 1, Amanullah teaches that all the routine agronomic practices were done uniformly for the entire experimental units (p. 73, bottom). Although Amanullah does not explicitly teach using a ground-based agricultural vehicle comprising an applicator for applying said agricultural composition, such is extremely routine and conventional in agronomic practices. For example, John Deere provides the ground-based agricultural vehicle comprising an applicator for applying said agricultural composition, in the 4-series sprayers, such as R4023, R4030, R4038, R4045, which are admitted by Applicant (Specification at p. 161, [0220]) as exemplary embodiments. It is noted that these sprayers have an adjustable boom height of  38-193 cm or 50-245 cm (from ground) (p. 27); and the sprayers are used for field application of all kinds of agricultural composition, such as fertilizer, herbicide, fungicide and insecticide (p. 24).
Claims 2, 4, 5, 15, 18, 19, 21, 23, 27, and 34, are drawn to the method of claim 1, wherein said average height is between 0.8 meters and 2.1 meters, between 0.9 meters and 2.1 meters, or between 0.9 meters and 1.5 meters; wherein at least 50% of said corn plants are not damaged by said applicator; wherein said agricultural composition comprises a composition selected from the group consisting of a fertilizer, a pesticide, and a cover crop seed; wherein said ground-based agricultural vehicle comprises a self-propelled agricultural sprayer, wherein said agricultural sprayer comprises an applicator arm or boom, wherein the lower surface of said applicator arm or boom is positioned equal to or less than 2.0 meters above soil level, wherein said ground-based agricultural vehicle comprises a main body, wherein the lower exterior surface of said main body is equal to or less than 2.0 meters above soil level, wherein the lower surface of said applicator is positioned equal to or less than 2.0 meters above soil level; wherein said applicator comprises a nozzle and a drip line; or the composition is a liquid.
Regarding these claims, Amanullah teaches the plant height (1.66 meters); plant height taken from base to top (p. 74), which reads on from “the soil” (i.e. base) to “the uppermost leaf surface of the leaf farthest from the soil” (i.e. top). Deere teaches the agricultural sprayer comprising a boom with automatically adjustable height any distance of 0.38-1.93 meters above the soil level (see above) and a nozzle (above); and the compositions could be sprayed as herbicide et c(i.e. liquid). 
Amanullah, and Deere, do not teach GA20ox.
Lange teaches maize plant comprising an antisense heterologous polynucleotide suppressing the GA20ox gene in a maize plant (Claims 3 and 8).
Therefore, it would have been prima facie obvious for a PHOSITA to It would have been prima facie obvious and within the scope of a PHOSITA to have used any conventionally available ground-based agricultural vehicle comprising an applicator such as those provided by Deere, for applying an agricultural composition to any corn field having corn plants at any stages of any height, such as the regular corn varieties having a plant height of 12-20 inches (0.30 to 0.50 meters) at V5 to V9 stages, which include V6 and V8; or the brachytic dwarf or semi-dwarf mutant and/or genetically modified corn plants such as those taught in Johal and/or Lange with as much as 70% of reduction of the heights above. Such a method would have been routine, conventional, and obvious, since the machines of Deere—as well as many similar products commercially available-- have applicators at adjustable height from 0.38 to 2.45 meters. It should be noted, that the statement in Applicant’s Specification, e.g. p. 1, [0004] “[H]owever, standard agricultural sprayers and other mechanized applicators typically have an above-ground clearance of 6 feet or less” is entirely untrue and contradicted by Applicant’s own disclosure of a multitude of makes and models of commercially available sprayers that do have an above-ground clearance of 6 feet or more. Regardless how the plant height is measured, it would have been obvious for the PHOSITA to adjust the applicator height accordingly, provided with the fact that the applicator ground clearance can be adjusted anywhere from 0.38-2.45 meters. It should be noted that as long as the ground clearance is capable of being adjusted above the maximum height of crop, the limitation reciting corn plant height does not constitute a meaningful limitation to make any adjustment to the method as patently non-obvious. The PHOSITA would have had reasonable to do so since it is a conventional and routine practice to apply agricultural compositions to corn field at any growth stages as needed. The PHOSITA would have had reasonable expectation of success in practicing the claimed method, such as avoiding damaging more than 50% of his valuable crop, given the fact that the boom could have been adjusted to any height with sufficient clearance over the crop.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks:
To the extent that Applicant’s remarks are still germane to the modified rejection above, they are responded here:
Applicant argued that “the Examiner has not demonstrated that any combination of the cited references provides corn plants comprising the recombinant polynucleotide that also have a height of 2.2 meters or less at V12 stage (independent claim 1)”. (Remarks, p. 8).
This argument has been fully considered but not deemed persuasive.
Firstly, it has been shown, with ample evidence, that repressing GA20 oxidase significantly reduces a plant’s statue. For example, Qiao (Plant Mol Biol Rep (2011) 29:952–960) demonstrated more than 35% reduction in rice plant height with transgenic expression of OsGA20ox2 RNAi (data presented in Table 2, and Abstract, “height of dwarf lines from pCH1CK and pCH12CK were about 75–84% and 54–74% of that of the control plants). Therefore, it would have been reasonably expected that maize plants having the endogenous GA20 oxidase gene(s) silenced via heterologous polynucleotides (e.g. RNAi) would have the plant height significantly reduced……
To what height, then?
Here Applicant is reminded that for the skilled artisan, the effect of GA20 oxidase suppression is better evaluated by comparing it with the appropriate control plant which is not suppressed (a relative degree, so to speak). However, the claims—and Applicant’s argument—are built upon a fixed value of the plant height, a parameter that varies dramatically by the combined effects of genetics and environment, the details of which are not to be discussed here. Suffice it to say, at least some corn varieties, grown under normal conditions, have a “height of 2.2 meters or less at V12 stage” to begin with, regardless whether the GA20 oxidase is suppressed or not. For evidence, see the discussion above in the rejection, and: Allen,  Pub . No . : US20180051295 A1, at Fig. 9 (captured below), which shows the control plant height is less than about 6-ft (1.82m) at V11 to V15 stage, therefore a “height of 2.2 meters or less at V12 stage”. 

    PNG
    media_image1.png
    618
    738
    media_image1.png
    Greyscale

Therefore, the rejections are maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663